Citation Nr: 1040647	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-34 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint pains, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for difficulty swallowing, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for shortness of breath, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for urinary frequency/loss 
of bladder control, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.

6.  Entitlement to a rating in excess of 10 percent for service-
connected bursitis of the left hip.

7.  Entitlement to a rating in excess of 10 percent for service-
connected migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 
1980, and from November 1982 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the Veteran also initiated an appeal to the 
denial of service connection for arthritis of both shoulders, 
both hands, both hips, and both knees; chronic fatigue syndrome; 
an undiagnosed illness manifested by diminished concentration; 
and an undiagnosed illness manifested by insomnia.  Further, 
these issues were included as part of the September 2006 
Statement of the Case (SOC).  However, as part of his November 
2006 Substantive Appeal, the Veteran indicated  he was not 
proceeding with his appeal as to these issues.  See 38 C.F.R. 
§ 20.200, 20.202 (2010).

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is warranted with 
respect to the Veteran's left hip and migraine headaches claims.  
Accordingly, these claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes the issue of 
entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected 
disabilities has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issue(s) adjudicated by this 
decision have been completed.

2.  The Veteran had active service in the Southwest Asia theater 
of operations during the Persian Gulf War.

3.  The Veteran's claims of multiple joint pain have all been 
attributed to known clinical diagnoses.

4.  The Veteran's memory loss has been attributed to his already 
service-connected hypothyroidism, and considered in the assigned 
disability rating thereof.

5.  Post-service, the competent medical records contain no 
objective evidence perceptible to an examining physician of 
difficulty swallowing, shortness of breath, urinary 
frequency/loss of bladder control.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for multiple joint pains, 
to include as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

2.  Service connection is not warranted for difficulty 
swallowing, to include as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

3.  Service connection is not warranted for shortness of breath, 
to include as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

4.  Service connection is not warranted for urinary 
frequency/loss of bladder control, to include as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2010).

5.  Service connection is not warranted for memory loss, to 
include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in February 2005, which is clearly 
prior to the September 2005 rating decision that is the subject 
of this appeal.  He was also sent additional notification via 
letters dated in March and May 2008, followed by readjudication 
of the appeal by a June 2008 Supplemental SOC (SSOC) which 
"cures" the timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the March 2008 letter included the information 
regarding disability rating(s) and effective date(s) mandated by 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records to include records from the Social 
Security Administration (SSA).  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any other relevant evidence that has not been obtained or 
requested.  Although no VA medical examination appears to have 
been accorded to the Veteran in regard to his present claims of 
service connection as due to undiagnosed illness(es), the Board 
finds that no such development is warranted as the medical 
evidence on file is sufficient for resolution of these claims.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules detailed above, service 
connection may also be established for a chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than September 30, 2011.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

The record reflects the Veteran did have active service in the 
Southwest Asia theater of operations during the Persian Gulf War.  
As such, the aforementioned provisions are applicable to the 
instant case.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 
1117 is a chronic disability resulting from (A) an undiagnosed 
illness, (B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome (CFS), fibromyalgia, or 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (C), any diagnosed illness that the Secretary 
determines in regulation prescribed under subsection (D) warrants 
a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification. Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability resulting 
from an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA's Schedule for Rating 
Disabilities for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are similar.  
A disability referred to in this section shall be considered 
service-connected for the purposes of all laws in the United 
States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The Board notes that on September 29, 2010, VA published a final 
rule amending 38 C.F.R. § 3.317 to extend a presumption of 
service connection for nine infectious diseases to Persian Gulf 
veterans and those who served in Afghanistan on or after 
September 19, 2001.  75 Fed. Reg. 59,968.  These diseases consist 
of the following: Brucellosis; Campylobacter jejuni; Coxiella 
burnetii (Q fever); Malaria; Mycobacterium tuberculosis; 
Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West 
Nile virus.  However, the Veteran is not seeking service 
connection for any of these diseases, nor are they otherwise 
indicated to be present by the competent medical evidence of 
record.  Consequently, these new provisions are not applicable to 
the instant case.

Analysis

Initially, the Board notes that various competent medical records 
on file have included the diagnosis of Gulf War Syndrome, or 
variants on that diagnosis.  Further, the SSA, in an October 2007 
administrative law judge decision, found the Veteran was entitled 
to disability benefits due to severe impairment from Gulf War 
Syndrome beginning in June 2000.  

Despite the foregoing, the Board notes that VA does not recognize 
the diagnosis of "Gulf War Syndrome" or its variants.  Rather, 
as detailed above, VA provides for a presumption of service 
connection for veterans who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who have a chronic 
disability resulting from (A) an undiagnosed illness, (B) a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(C), any diagnosed illness that the Secretary determines in 
regulation prescribed under subsection (D) warrants a presumption 
of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Therefore, a diagnosis of Gulf War Syndrome (or a variant 
thereof) does not automatically entitle a claimant to VA 
benefits.  Further, with respect to the October 2007 SSA 
administrative law judge determination, the Board notes that 
while a SSA determination is normally considered relevant 
evidence the Board weighs and evaluates, it is not dispositive of 
the issue.  Indeed, each agency has its own law and regulations 
to consider in making such a determination; and, as such, a 
finding by SSA is not binding on VA.  See, e.g., Faust v. West, 
13 Vet. App. 342, 356 (2000).

The Board acknowledges that the findings of Gulf War Syndrome 
have often been associated in the record with the Veteran's 
complaints of multiple joint pains/arthralgias.  However, the 
record reflects that such complaints have all, ultimately, been 
attributed to known clinical diagnoses.  These known clinical 
diagnoses include the Veteran's already service-connected left 
hip bursitis; right elbow tendonitis; and chronic patellofemoral 
pain syndrome of the left knee.  In addition, there is also 
competent medical evidence of early osteoarthritis to include 
records dated in July 2003.  Simply put, these complaints are not 
due to an undiagnosed illness or a medically unexplained chronic 
multisymptom illness presumptively associated with active service 
in the Southwest Asia theater of operations during the Persian 
Gulf War.  Therefore, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable to this claim, 
and no further consideration is warranted thereof.

The Board also reiterates, as noted in the Introduction, that the 
Veteran did not perfect his appeal to the denial of service 
connection for arthritis of both shoulders, both hands, both 
hips, and both knees.  As such, it does not appear the Board has 
jurisdiction to adjudicate whether service connection is 
warranted for arthritis, and all other complaints of joint pain 
appear to have been attributed to already service-connected 
disabilities.

Similarly, the Board notes that the Veteran's complaints of 
memory loss has been attributed to his already service-connected 
hyperthyroidism, and considered in the assigned disability rating 
thereof.  For example, an August 2006 rating decision assigned a 
30 percent rating for the service-connected hypothyroidism, 
noting that it included symptoms of chronic fatigue, 
constipation, difficulty concentrating/mental sluggishness.  
Moreover, such symptomatology is the specific criteria associated 
with such a rating under 38 C.F.R. § 4.119, Diagnostic Code 7903, 
for evaluation of hypothyroidism.  As such, it is clearly not 
associated with an undiagnosed illness.

The Board further notes that, except as otherwise provided in the 
rating schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 
38 U.S.C.A. § 1155 as implicitly containing the concept that the 
rating schedule may not be employed as a vehicle for compensating 
a claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding of disabilities, which is cautioned against in 38 
C.F.R. § 4.14.  In  Esteban, the Court found that the critical 
element was that none of the symptomatology for any of the 
conditions was duplicative of or overlapping with the 
symptomatology of the other conditions.  In this case, as the 
Veteran's memory loss/mental sluggishness is part of the specific 
schedular criteria associated with the rating assigned for his 
service-connected hypothyroidism, he is not entitled to a 
separate evaluation for memory loss.

Finally, the Board notes that the competent medical records note 
multiple complaints of difficulty swallowing, shortness of 
breath, and urinary frequency/loss of bladder control.  The Board 
also notes that these complaints have, at times, been associated 
with the aforementioned diagnoses of Gulf War Syndrome.  
Nevertheless, the Board must find that, post-service, the 
competent medical records contain no objective evidence 
perceptible to an examining physician of such chronic 
disabilities.  For example, there was no indication of any such 
disabilities on VA general medical examinations conducted in 
January and November 1996.  In fact, these examinations indicated 
that evaluation of his respiratory, digestive, and genitourinary 
systems were all normal.  Moreover, the treatment records on file 
indicate normal findings regarding the pertinent systems on 
competent medical evaluation conducted in response to these 
complaints.

In view of the foregoing, the Board finds that the Veteran has no 
"signs" of the claimed disabilities for the requisite 6 month 
period in the evidence of record.  As such, service connection is 
not warranted pursuant to the undiagnosed illness provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In cases where a veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  However, as detailed above, the 
Board has already concluded it does not have jurisdiction to 
address whether service connection is warranted for arthritis.  
Moreover, there is no competent medical evidence of chronic 
disabilities manifested by difficulty swallowing, shortness of 
breath, and urinary frequency/loss of bladder control on 
evaluations conducted in light of the Veteran's complaints 
thereof.  In other words, there are no current disabilities 
manifested by such complaints which would warrant consideration 
of service connection.

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the Court held that the requirement of a current 
disability is satisfied when the claimant had a disability at the 
time a claim for VA disability compensation was filed, or during 
the pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.  However, in this case 
the Veteran has never been diagnosed with the claimed 
disabilities at any time during the pendency of this case, and 
was specifically evaluated for the complaints he maintains are 
indicative of such.  As such, the holding of McClain is not 
applicable to the instant case.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

For these reasons, the Board concludes that the preponderance of 
the evidence is against the Veteran's current service connection 
claims, to include as due to undiagnosed illness(es).  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to these claims must be 
denied.


ORDER

Entitlement to service connection for multiple joint pains, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for difficulty swallowing, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for shortness of breath, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for urinary frequency/loss of 
bladder control, to include as due to an undiagnosed illness. , 
is denied.

Entitlement to service connection for memory loss, to include as 
due to an undiagnosed illness, is denied.


REMAND

In this case, the Board finds that further development is 
required regarding the Veteran's left hip and migraine headaches 
claims in order to comply with the duty to assist.

The Board acknowledges that the Veteran was accorded VA medical 
examinations regarding these disabilities in March 2005.  
However, the Veteran has consistently criticized the adequacy of 
these examinations.  Moreover, it has been more than 5 years 
since these examinations, and the Veteran has submitted 
statements and other evidence which suggest that both his left 
hip disability and migraine headaches have increased in severity 
since the last VA medical examination thereof.  Consequently, the 
Board concludes that new examination(s) are required for a full 
and fair adjudication of these claims.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (When the medical evidence of record 
is insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.); see also Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991); 
VAOPGCPREC 11-95 (April 7, 1995) (When a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.).

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have recently treated the Veteran for his 
service-connected left hip bursitis and 
migraine headaches.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination(s) to evaluate 
the current nature and severity of his 
service-connected left hip bursitis and 
migraine headaches.  The claims folder 
should be made available to the examiner(s) 
for review before the examination(s).

With respect to the left hip bursitis, it 
is imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the effect 
of pain on range of motion.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report(s) to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a SSOC, which addresses all of the evidence obtained 
after the issuance of the last SSOC in June 2008, and provides an 
opportunity to respond.  The case should then be returned to the 
Board for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


